Title: To James Madison from William Tatham, 18 April 1814
From: Tatham, William
To: Madison, James


        
          Sir.
          18th. April 1814.
        
        I have faithfully attended to the two bills before Congress for authorizing the President to cause a survey of the inland coastwise navigation, and for authorising the Secretary at War to contract with me for my military models and apparatus and topographical charts, as instructed by the Honl. Secretary at War; but, unfortunately, both are laid over till December next, on the last day of the past Session.
        I understand a Bill authorising a general survey of the Post roads has passed; and, in this matter, it is probable I may prove essentially useful to government, esp⟨ecia⟩lly if the superintending controul of the whole is submitted to my charge. In this view, I should not offer my services to your consideration if I felt an incompetency in professional experience zeal or activity: I know not what pretensions others may oppose to me; but I am without doubt mine will stand fair in the opinion of all men who are actually acquainted with them, with my long and persevering exertions, my losses, the persecutions I have sustained, and my entire dependence on administration, without the interference of other friends private interest or sinister objects.
        The unfinished condition of matters before Congress leaves me where I stood, before, with the Department of war; and there remains several of my Military propositions unconsidered by the Legislature, which the Honl. the Secretary of that department appears to possess full controul over. I know not which, or whether any of them, are to be immediately executed; but, on my part, I am ready and desirous to effect actively what he may deem best for promoting the public safety: I presume he will take point after point into ultimate consideration.
        My capacity & experience in other particulars is, I presume, sufficiently known to the executive to authorise their favorable opinion of me in any other public agency of the recent constitution whereof, or vacancy, I may be yet uninformed. I could point out instances in the naval economy of our administration where I could offer them essential advantages: in any event, I flatter myself I shall not presume on too much if I indulge a hope that an application for something permanent is seasonable in my sixty third year; so that I may lay up some little matter for the eve of life, and for those whom the course of nature will leave behind me.
        Permit me also, sir, to present to your reflexion the hard effect of a too successful accumulation of public acquisitions in the hands of an individual: I have, on this account, been compelled to be a traveller at vast expence for many years, and a housekeeper wheresoever I tarry. The annual allowance for my subsistence (now going only on it’s second year) is twelve

hundred dollars per annum; but this sum, reduced by the items of office rent, Fire & Candles, Stationary, Messengers & Assistants, Printers bills, Postage and other contingent expenditures, all of which fall on my private pocket while they are otherwise provided for in the case of every other branch in public service, reduces my actual subsistence to less than that of your lowest Clerks: I trust sir, it will not be deemed unreasonable if I ask that your instructions be given for relief in this oppressive particular, which adds great anxiety to the unceasing heavy duties of topographical employments. I have the honor to be, with high esteem and consideration, Sir, yr. obt. H Servt.
        
          Wm Tatham
        
      